Citation Nr: 0830784	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  06-01 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio



THE ISSUE

Entitlement to service connection for claimed peripheral 
neuropathy of the lower extremities, to include as due to 
Agent Orange exposure.  



REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel




INTRODUCTION

The veteran had active military service from February 1971 to 
November 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 RO rating decision.  

The Board notes that the veteran was scheduled for a Board 
hearing in July 2008; however, he withdrew his request in 
July 2008.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required is required on his 
part.  



REMAND

The Board finds that further development is warranted for the 
issue of service connection for peripheral neuropathy of the 
lower extremities.   

The veteran has current diagnoses of peripheral neuropathy 
and Agent Orange disease.  

In October 2007, the veteran's physician clarified his 
statements by stating that there was a clinical impression 
that the veteran might have Agent Orange related diseases of 
peripheral neuropathy, erectile dysfunction, essential 
tremor, hypertension and abnormal glucose.  He then went on 
to discuss peripheral nerve injury and the connection to 
diabetes mellitus and systemic and toxic causes of 
neuropathy.  

After careful review of the VA medical records showing that 
he does not have elevated blood sugars due to diabetes 
mellitus, itself a presumptive disease related to Agent 
Orange exposure.  

The veteran has not been afforded a VA examination; 
therefore, the RO should arrange for the veteran to have a VA 
examination to determine whether any peripheral neuropathy is 
related to diabetes mellitus.  

The veteran is hereby advised that failure to report to the 
scheduled examination(s) may result in denial of the claim.  
See 38 C.F.R. § 3.655 (2007).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the veteran and death of an immediate 
family member.  

The actions identified herein are consistent with the duties 
imposed by VCAA; however, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with VCAA and its 
implementing regulations.  

Hence, in addition to the actions requested hereinabove, the 
RO should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claim on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps 
to contact the veteran by letter and 
request that he provide sufficient 
information, and if necessary 
authorization, to enable the RO to obtain 
any additional pertinent treatment 
records not currently of record.  The 
veteran also should be informed that he 
may submit evidence to support his claim.  

The RO's letter should invite the veteran 
to furnish all evidence in his 
possession, and identify what evidence is 
ultimately his responsibility to obtain.  
The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  

All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  

3.  The veteran then should be scheduled 
for a VA examination to ascertain the 
nature and likely etiology of the claimed 
peripheral neuropathy of the lower 
extremities.  The entire claims file must 
be made available to the examiner, and 
the examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  

The examiner should determine if the 
veteran has a current diagnosis of 
diabetes mellitus that at least as likely 
as not is the cause of peripheral 
neuropathy of the lower extremities. 

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached.  

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
issue remaining on appeal should be 
readjudicated in light of all the 
evidence of record.  If any benefit 
sought on appeal remains denied, the RO 
should furnish the veteran and his 
representative with a Statement of the 
Case (SSOC) and afford them with an 
appropriate time period for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

